Per Curiam.
This matter came before the court on February 7, 1950, for hearing on an alternative writ of prohibition relative to the enforcement of an order of the district court of Hennepin county in the above-entitled matter, dated January 12, 1950. Examination of the record discloses that that order by its terms remains “in effect only until 10:00 A. M. February 6, 1950, * * * at which time said order shall be of no further effect and shall become null and void.”
Consequently, the question presented by the alternative writ has become moot. The writ is discharged with costs to respondents.